
	
		II
		111th CONGRESS
		1st Session
		S. 904
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Harkin (for himself,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Feingold, Mr. Sanders,
			 Mrs. Boxer, Mrs. Murray, Mr.
			 Merkley, Mr. Leahy,
			 Mr. Schumer, Mr. Durbin, and Mr.
			 Akaka) introduced the following bill; which was read twice and
			 referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to prohibit
		  discrimination in the payment of wages on account of sex, race, or national
		  origin, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited as the Fair Pay Act of 2009.
			(b)ReferenceExcept
			 as provided in section 8, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
			 seq.).
			2.FindingsCongress finds the following:
			(1)Wage rate
			 differentials exist between equivalent jobs segregated by sex, race, and
			 national origin in Government employment and in industries engaged in commerce
			 or in the production of goods for commerce.
			(2)The existence of
			 such wage rate differentials—
				(A)depresses wages
			 and living standards for employees necessary for their health and
			 efficiency;
				(B)prevents the
			 maximum utilization of the available labor resources;
				(C)tends to cause
			 labor disputes, thereby burdening, affecting, and obstructing commerce;
				(D)burdens commerce
			 and the free flow of goods in commerce; and
				(E)constitutes an
			 unfair method of competition.
				(3)Discrimination in
			 hiring and promotion has played a role in maintaining a segregated work
			 force.
			(4)Many women and
			 people of color work in occupations dominated by individuals of their same sex,
			 race, and national origin.
			(5)(A)United States Census
			 Bureau data shows that in 2007, women in the United States working full-time,
			 year-round earned roughly 78 cents for every dollar earned by a man working
			 full-time, year-round.
				(B)A 2003 study by the General
			 Accountability Office found that even when accounting for key factors generally
			 known to influence earnings such as race, marital status, age and number of
			 children as well as hours worked and time out of the workforce, a 20 percent
			 gap in pay remains which cannot be accounted for but may be partially explained
			 by women make less who work in traditionally female dominated careers as well
			 as other discrimination in the workplace.
				(6)Section 6(d) of
			 the Fair Labor Standards Act of 1938 prohibits discrimination in compensation
			 for equal work on the basis of sex.
			(7)Artificial
			 barriers to the elimination of discrimination in compensation based upon sex,
			 race, and national origin continue to exist more than 4 decades after the
			 passage of section 6(d) of the Fair Labor Standards Act of 1938, the Equal Pay
			 Act of 1963, and the Civil Rights Act of
			 1964 (42 U.S.C. 2000a et seq.). Elimination of such barriers would
			 have positive effects, including—
				(A)providing a
			 solution to problems in the economy created by discrimination through wage rate
			 differentials;
				(B)substantially
			 reducing the number of working women and people of color earning low wages,
			 thereby reducing the dependence on public assistance; and
				(C)promoting stable
			 families by enabling working family members to earn a fair rate of pay.
				3.Equal pay for
			 equivalent jobs
			(a)AmendmentSection
			 6 (29 U.S.C. 206) is amended by adding at the end the following:
				
					(h)(1)(A)Except as provided in
				subparagraph (B), no employer having employees subject to any provision of this
				section shall discriminate, within any establishment in which such employees
				are employed, between employees on the basis of sex, race, or national origin
				by paying wages to employees in such establishment in a job that is dominated
				by employees of a particular sex, race, or national origin at a rate less than
				the rate at which the employer pays wages to employees in such establishment in
				another job that is dominated by employees of the opposite sex or of a
				different race or national origin, respectively, for work on equivalent
				jobs.
							(B)Nothing in subparagraph (A) shall
				prohibit the payment of different wage rates to employees where such payment is
				made pursuant to—
								(i)a seniority system;
								(ii)a merit system;
								(iii)a system that measures earnings by
				quantity or quality of production; or
								(iv)a differential based on a bona fide
				factor other than sex, race, or national origin, such as education, training,
				or experience, except that this clause shall apply only if—
									(I)the employer demonstrates
				that—
										(aa)such factor—
											(AA)is job-related with respect to the
				position in question; or
											(BB)furthers a legitimate business
				purpose, except that this item shall not apply if the employee demonstrates
				that an alternative employment practice exists that would serve the same
				business purpose without producing such differential and that the employer has
				refused to adopt such alternative practice; and
											(bb)such factor was actually applied and
				used reasonably in light of the asserted justification; and
										(II)upon the employer succeeding under
				subclause (I), the employee fails to demonstrate that the differential produced
				by the reliance of the employer on such factor is itself the result of
				discrimination on the basis of sex, race, or national origin by the
				employer.
									(C)The Equal Employment Opportunity
				Commission shall issue guidelines specifying criteria for determining whether a
				job is dominated by employees of a particular sex, race, or national origin for
				purposes of subparagraph (B)(iv). Such guidelines shall not include a list of
				such jobs.
							(D)An employer who is paying a wage rate
				differential in violation of subparagraph (A) shall not, in order to comply
				with the provisions of such subparagraph, reduce the wage rate of any
				employee.
							(2)No labor organization or its agents
				representing employees of an employer having employees subject to any provision
				of this section shall cause or attempt to cause such an employer to
				discriminate against an employee in violation of paragraph (1)(A).
						(3)For purposes of administration and
				enforcement of this subsection, any amounts owing to any employee that have
				been withheld in violation of paragraph (1)(A) shall be deemed to be unpaid
				minimum wages or unpaid overtime compensation under this section or section
				7.
						(4)In this subsection:
							(A)The term labor
				organization means any organization of any kind, or any agency or
				employee representation committee or plan, in which employees participate and
				that exists for the purpose, in whole or in part, of dealing with employers
				concerning grievances, labor disputes, wages, rates of pay, hours of
				employment, or conditions of work.
							(B)The term equivalent jobs
				means jobs that may be dissimilar, but whose requirements are equivalent, when
				viewed as a composite of skills, effort, responsibility, and working
				conditions.
							.
			(b)Conforming
			 amendmentSection 13(a) (29 U.S.C. 213(a)) is amended in the
			 matter before paragraph (1) by striking section 6(d) and
			 inserting sections 6 (d) and (h).
			4.Prohibited
			 actsSection 15(a) (29 U.S.C.
			 215(a)) is amended—
			(1)by striking the
			 period at the end of paragraph (5) and inserting a semicolon; and
			(2)by adding after
			 paragraph (5) the following:
				
					(6)to discriminate
				against any individual because such individual has opposed any act or practice
				made unlawful by section 6(h) or because such individual made a charge,
				testified, assisted, or participated in any manner in an investigation,
				proceeding, or hearing to enforce section 6(h); or
					(7)to discharge or
				in any other manner discriminate against, coerce, intimidate, threaten, or
				interfere with any employee or any other person because the employee inquired
				about, disclosed, compared, or otherwise discussed the employee's wages or the
				wages of any other employee, or because the employee exercised, enjoyed, aided,
				or encouraged any other person to exercise or enjoy any right granted or
				protected by section
				6(h).
					.
			5.Remedies
			(a)Enhanced
			 penaltiesSection 16(b) (29 U.S.C. 216(b)) is amended—
				(1)by inserting
			 after the first sentence the following: Any employer who violates
			 subsection (d) or (h) of section 6 shall additionally be liable for such
			 compensatory or punitive damages as may be appropriate, except that the United
			 States shall not be liable for punitive damages.;
				(2)in the sentence
			 beginning An action to, by striking either of the
			 preceding sentences and inserting any of the preceding sentences
			 of this subsection;
				(3)in the sentence
			 beginning No employees, by striking No employees
			 and inserting Except with respect to class actions brought under
			 subsection (f), no employee;
				(4)in the sentence
			 beginning The court in, by striking in such
			 action and inserting in any action brought to recover the
			 liability prescribed in any of the preceding sentences of this
			 subsection; and
				(5)by striking
			 section 15(a)(3) each place it occurs and inserting
			 paragraphs (3), (6), and (7) of section 15(a).
				(b)Action by
			 secretarySection 16(c) (29 U.S.C. 216(c)) is amended—
				(1)in the first
			 sentence—
					(A)by inserting
			 or, in the case of a violation of subsection (d) or (h) of section 6,
			 additional compensatory or punitive damages, before and the
			 agreement; and
					(B)by inserting
			 before the period the following: , or such compensatory or punitive
			 damages, as appropriate;
					(2)in the second
			 sentence, by inserting before the period the following: and, in the case
			 of a violation of subsection (d) or (h) of section 6, additional compensatory
			 or punitive damages; and
				(3)in the third
			 sentence, by striking the first sentence and inserting
			 the first or second sentence.
				(c)FeesSection
			 16 (29 U.S.C. 216) is amended by adding at the end the following:
				
					(f)In any action
				brought under this section for a violation of section 6(h), the court shall, in
				addition to any other remedies awarded to the prevailing plaintiff or
				plaintiffs, allow expert fees as part of the costs. Any such action may be
				maintained as a class action as provided by the Federal Rules of Civil
				Procedure.
					.
			6.Records
			(a)RecordsSection
			 11(c) (29 U.S.C. 211(c)) is amended—
				(1)by inserting
			 (1) after (c); and
				(2)by adding at the
			 end the following:
					
						(2)Every employer subject to section
				6(h) shall preserve records that document and support the method, system,
				calculations, and other bases used by the employer in establishing, adjusting,
				and determining the wage rates paid to the employees of the employer. Every
				employer subject to section 6(h) shall preserve such records for such periods
				of time, and shall make such reports from the records to the Equal Employment
				Opportunity Commission, as shall be prescribed by the Equal Employment
				Opportunity Commission by regulation or order as necessary or appropriate for
				the enforcement of the provisions of section 6(h) or any regulation promulgated
				pursuant to section
				6(h).
						.
				(b)Small business
			 exemptionsSection 11(c) (as amended by subsection (a)) is
			 further amended by adding at the end the following:
				
					(3)Every employer subject to section
				6(h) that has 25 or more employees on any date during the first or second year
				after the effective date of this paragraph, or 15 or more employees on any date
				during any subsequent year after such second year, shall, in accordance with
				regulations promulgated by the Equal Employment Opportunity Commission under
				paragraph (8), prepare and submit to the Equal Employment Opportunity
				Commission for the year involved a report signed by the president, treasurer,
				or corresponding principal officer, of the employer that includes information
				that discloses the wage rates paid to employees of the employer in each
				classification, position, or job title, or to employees in other wage groups
				employed by the employer, including information with respect to the sex, race,
				and national origin of employees at each wage rate in each classification,
				position, job title, or other wage
				group.
					.
			(c)Protection of
			 confidentialitySection 11(c) (as amended by subsections (a) and
			 (b)) is further amended by adding at the end the following:
				
					(4)The rules and regulations promulgated
				by the Equal Employment Opportunity Commission under paragraph (8), relating to
				the form of such a report, shall include requirements to protect the
				confidentiality of employees, including a requirement that the report shall not
				contain the name of any individual
				employee.
					.
			(d)Use;
			 inspections; examination; regulationsSection 11(c) (as amended
			 by subsections (a) through (c)) is further amended by adding at the end the
			 following:
				
					(5)The Equal Employment Opportunity
				Commission may publish any information and data that the Equal Employment
				Opportunity Commission obtains pursuant to the provisions of paragraph (3). The
				Equal Employment Opportunity Commission may use the information and data for
				statistical and research purposes, and compile and publish such studies,
				analyses, reports, and surveys based on the information and data as the Equal
				Employment Opportunity Commission may consider appropriate.
					(6)In order to carry out the purposes of
				this Act, the Equal Employment Opportunity Commission shall by regulation make
				reasonable provision for the inspection and examination by any person of the
				information and data contained in any report submitted to the Equal Employment
				Opportunity Commission pursuant to paragraph (3).
					(7)The Equal Employment Opportunity
				Commission shall by regulation provide for the furnishing of copies of reports
				submitted to the Equal Employment Opportunity Commission pursuant to paragraph
				(3) to any person upon payment of a charge based upon the cost of the
				service.
					(8)The Equal Employment Opportunity
				Commission shall issue rules and regulations prescribing the form and content
				of reports required to be submitted under paragraph (3) and such other
				reasonable rules and regulations as the Equal Employment Opportunity Commission
				may find necessary to prevent the circumvention or evasion of such reporting
				requirements. In exercising the authority of the Equal Employment Opportunity
				Commission under paragraph (3), the Equal Employment Opportunity Commission may
				prescribe by general rule simplified reports for employers for whom the Equal
				Employment Opportunity Commission finds that because of the size of the
				employers a detailed report would be unduly
				burdensome.
					.
			7.Research,
			 education, and technical assistance program; report to congressSection 4(d) (29 U.S.C. 204(d)) is amended
			 by adding at the end the following:
			
				(4)The Equal Employment Opportunity
				Commission shall conduct studies and provide information and technical
				assistance to employers, labor organizations, and the general public concerning
				effective means available to implement the provisions of section 6(h)
				prohibiting wage rate discrimination between employees performing work in
				equivalent jobs on the basis of sex, race, or national origin. Such studies,
				information, and technical assistance shall be based on and include reference
				to the objectives of such section to eliminate such discrimination. In order to
				achieve the objectives of such section, the Equal Employment Opportunity
				Commission shall carry on a continuing program of research, education, and
				technical assistance including—
					(A)conducting and promoting research with
				the intent of developing means to expeditiously correct the wage rate
				differentials described in section 6(h);
					(B)publishing and otherwise making
				available to employers, labor organizations, professional associations,
				educational institutions, the various media of communication, and the general
				public the findings of studies and other materials for promoting compliance
				with section 6(h);
					(C)sponsoring and assisting State and
				community informational and educational programs; and
					(D)providing technical assistance to
				employers, labor organizations, professional associations and other interested
				persons on means of achieving and maintaining compliance with the provisions of
				section 6(h).
					(5)The report submitted biennially by
				the Secretary to Congress under paragraph (1) shall include a separate
				evaluation and appraisal regarding the implementation of section
				6(h).
				.
		8.Conforming
			 amendments
			(a)Congressional
			 employees
				(1)ApplicationSection
			 203(a)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1313(a)(1))
			 is amended—
					(A)by striking
			 subsections (a)(1) and (d) of section 6 and inserting
			 subsections (a)(1), (d), and (h) of section 6; and
					(B)by striking
			 206 (a)(1) and (d) and inserting 206 (a)(1), (d), and
			 (h).
					(2)RemediesSection
			 203(b) of such Act (2 U.S.C. 1313(b)) is amended by inserting before the period
			 the following: or, in an appropriate case, under section 16(f) of such
			 Act (29 U.S.C. 216(f)).
				(b)Executive
			 branch employees
				(1)ApplicationSection
			 413(a)(1) of title 3, United States Code, as added by section 2(a) of the
			 Presidential and Executive Office Accountability Act (Public Law 104–331; 110
			 Stat. 4053), is amended by striking subsections (a)(1) and (d) of
			 section 6 and inserting subsections (a)(1), (d), and (h) of
			 section 6.
				(2)RemediesSection
			 413(b) of such title is amended by inserting before the period the following:
			 or, in an appropriate case, under section 16(f) of such
			 Act.
				9.Effective
			 dateThe amendments made by
			 this Act shall take effect 1 year after the date of enactment of this
			 Act.
		
